Citation Nr: 0740395	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  06-23 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and W.M.


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from January 1978 to July 
1984.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Jackson, Mississippi.  The case was subsequently transferred 
to the Indianapolis, Indiana, RO.

This matter was previously before the Board in March 2007 and 
was remanded to afford the appellant a videoconference 
hearing before the Board.  In July 2007, the appellant 
testified during a videoconference hearing before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
is of record. 


FINDINGS OF FACT

1.  Prior to April 6, 2007, the veteran's PTSD was productive 
of complaints of nightmares, flashbacks, anxiety, panic 
attacks, irritability, and hypervigilance and startle 
response, with a Global Assessment of Functioning (GAF) score 
indicating moderate symptoms upon VA examination.

2.  From April 6, 2007, the veteran's PTSD has been 
manifested by symptoms of depression, nightmares, 
hyperstartle response, hypervigilence, panic attacks, 
intrusive thoughts, impaired impulse control, with moderate 
to severe occupational and social impairment to include 
limited social interaction.


CONCLUSIONS OF LAW

1.  Prior to April 6, 2007, the criteria for an evaluation in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2007).

2.  From April 6, 2007, the criteria for entitlement to a 
staged evaluation of 70 percent for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.3., 4.7, 4.126, 4.130, Diagnostic Code 
9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present case, VA satisfied its duty to notify by means 
of April 2005, May 2006, and March 2007 letters from VA to 
the appellant.  The letters informed the appellant of what 
evidence was required to substantiate the claim and of her 
and VA's respective duties for obtaining evidence.  She was 
requested to submit any relevant evidence in her possession 
to VA.  The May 2006 and March 2007 letters also informed the 
veteran as to the law pertaining to the assignment of a 
disability rating and effective date as the Court required in 
Dingess/Hartman. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  While the notice provided to the veteran was 
not completed prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  
After the notice was provided, the case was readjudicated and 
a Supplemental Statement of the Case was provided to the 
veteran in June 2007.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of her claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial to her.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the veteran's statements in support of 
her claim, to include testimony at a videoconference hearing.  
The Board has carefully reviewed her statements and testimony 
and concludes that there has been no identification of 
further available evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.

The Board notes that the claims file was not available for 
review by the VA examiner in April 207.  The examiner did 
note that partial VA medical records were available and 
reviewed.  It is noted that the reported medical history 
considered by the VA examiner was consistent with that 
contained in the claims folder.  Hence, consideration of the 
current disability status was made in view of the veteran's 
medical history, as required by 38 C.F.R. §§ 4.1 and 4.2 
(2007).  Further, the Board notes that a June 2007 reply from 
the Social Security Administration indicated that the agency 
presently has "no medical on file" for the veteran.  Thus, 
the Board finds that further development of such records is 
not necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (finding that further development would serve no 
useful purpose and would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran). 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.



Legal criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, No. 05-2424, 
2007 WL 4098218, at *3 (U.S. Vet. App. Nov. 19, 2007).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).



Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)).

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 
to 80 indicates the examinee has, if at all, symptoms that 
are transient or expectable reactions to psychosocial 
stressors but no more than slight impairment in social, 
occupational or school functioning.  A GAF score of 61 to 70 
indicates the examinee has some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functions pretty well with some meaningful 
interpersonal relationships.  A GAF score of 51 to 60 
indicates the examinee has moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  A 
GAF score of 41 to 50 indicates the examinee has serious 
symptoms or a serious impairment in social, occupational, or 
school functioning.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA 
FROM DSM-IV, 46-47 (1994).

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

In a statement received in March 2005, the veteran asserts 
that an increased evaluation is warranted for her service-
connected PTSD.  Generally, in an increased-rating claim the 
rating period for adjudication is from one year before the 
claim was filed.  See 38 C.F.R. § 3.400(o)(2) (2007).  
However, an August 2004 rating decision which denied an 
increased rating for PTSD was not appealed, and is final.  38 
U.S.C.A. § 7105 (West 2002).  As such, the rating period for 
consideration in this appeal is from the day after the August 
2004 rating decision.  In accordance with 38 C.F.R. §§ 4.1 
and 4.2 (2007) and Schafrath v. Derwinski, 1 Vet.App. 589 
(1991), the history of the disability is for consideration in 
rating a disability.

The veteran's PTSD is currently rated 50 percent under 
38 C.F.R. § 4.130, Diagnostic Code 9411.  Under Diagnostic 
Code 9411, a 50 percent rating is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

To warrant the next-higher 70 percent rating under Diagnostic 
Code 9411, the evidence must show occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

The veteran's medical records reflect nonservice-connected 
Axis I diagnoses of depression, not otherwise specified and 
major depressive disorder.  See February 2007 VA PTSD clinic 
record and April 2007 VA PTSD examination report.  However, 
most of the medical records have not specifically indicated 
what symptoms are attributable only to the nonservice-
connected disability.  Thus, the Board will, for the limited 
purpose of this decision, attribute all psychiatric signs and 
symptoms to her service-connected PTSD.  See Mittleider v. 
West, 11 Vet. App. 181 (1998) (finding that when it is not 
possible to separate the effects of the service-connected 
condition from a nonservice-connected condition, 38 C.F.R. 
§ 3.102, which requires that reasonable doubt on any issue be 
resolved in the veteran's favor, clearly dictates that such 
signs and symptoms be attributed to the service-connected 
condition). 

After reviewing the evidence of record, the Board finds that 
a rating in excess of 50 percent is not warranted prior to 
April 6, 2007, but a 70 percent staged rating is warranted 
from April 6, 2007, date of the veteran's last VA PTSD 
examination.  

Prior to April 6, 2007, the Board finds that the veteran's 
disability picture is more nearly approximated by the 
currently assigned 50 percent evaluation.  In this regard, 
the veteran denied suicidal or homicidal ideation, intent, or 
plan upon VA examination July 2004.  See also March 2005 VA 
examination report (same).  No obsessional rituals were noted 
upon either VA examination.  Further, the evidence did not 
demonstrate a neglect of personal appearance and hygiene.  
The 2004 VA examiner noted that the veteran was casually 
dressed.  The 2005 VA examination report noted that she was 
well-dressed and groomed.  

The veteran had a normal rate, tone, and volume of speech 
upon VA examination in March 2005.  An August 2006 VA 
psychiatric outpatient treatment record also indicated normal 
tone and volume of speech.  The veteran denied any auditory 
or visual hallucinations, illusions or delusions upon VA 
examination in 2004 and 2005.

The Board also acknowledges a March 2005 VA inpatient record 
noting that the veteran was hospitalized with complaints of 
depression and suicidal ideations for two days.  It was noted 
that she attempted to cut her wrist, but was stopped by her 
husband.  She reported increased in marital discord with 
financial and work difficulties.  It was noted that shortly 
after being admitted the veteran was able to ventilate her 
feelings and she indicated had she had worked out some 
differences she was having with her husband in their 
marriage.  She was treated with medication and discharged.  
The Board finds the psychiatric hospitalization represents a 
brief down turn in the veteran's overall psychiatric health, 
but it is not dispositive of entitlement to a higher 70 
percent rating.  Indeed, subsequent VA psychiatric outpatient 
treatment records show that the veteran's mood, irritability, 
and depression had improved prior to the April 2007 VA 
examination.  See, e.g., August 2006 VA psychiatric 
outpatient treatment record.

Prior to April 2007, the Board finds that the veteran had 
difficulty in establishing and maintaining effective work and 
social relationships, but the evidence did not reveal an 
inability to establish and maintain effective relationships.  
The March 2005 VA examination report noted that the veteran 
had a decreased interest in interacting with people as she 
does not trust others and feels a sense of detachment from 
others.  It was further noted that the veteran experienced 
severe social dysfunction due to mistrust of others and 
paranoia about being attacked again.  A GAF score of 52 was 
assigned and the 2005 VA examiner opined that veteran's PTSD 
symptoms had worsened over the past few years, and that she 
experienced moderate to severe occupational dysfunction and 
severe social dysfunction due to PTSD symptoms.  The examiner 
noted that she was employable.  Even considering the credible 
and competent statements and findings of the 2005 VA 
examiner, the Board finds that the PTSD symptoms affecting 
her ability to establish and maintain effective work and 
social relationships are already contemplated by the 50 
percent rating.  In sum, the Board finds that the above 
evidence is consistent with occupational and social 
impairment with reduced reliability and productivity.  
Indeed, at the time of the 2005 examination, she was working 
in medical supply at VA.  See also August 2006 VA psychiatric 
note (stating that that the veteran was in her work clothing, 
scrubs).

The competent evidence prior to April 6, 2007 did not reveal 
instances of impaired impulse control or near-continuous 
panic.  The Board also notes that the record contains 
multiple VA psychiatric outpatient treatment records from 
2005 to 2007.  In brief, the objective examinations noted 
psychiatric outpatient treatment records indicated that the 
veteran to be alert and oriented, well-groomed, with normal 
speech and with judgment and insight adequate.  These VA 
outpatient treatment records also confirm what was previously 
noted in the 2005 VA examination report above--that veteran 
has consistently denied suicidal or homicidal ideation as 
well as hallucinations and delusions.

The Board acknowledges the veteran's complaints of nightmares 
and flashbacks of her stressful event as noted in the 2004 VA 
examination report.  See also 2005 VA examination report 
(reporting that the veteran avoids all people, places, and 
activities that could possibly remind her of the assault).  
It was noted in a January 2007 VA mental health clinic record 
that the veteran "finds herself on guard, watchful, and 
easily startled" and that these anxiety symptoms were her 
most prominent concern at the time.  She also noted being 
depressed, but stated that she has found Effexor to be 
helpful in controlling such depression.  The Board finds 
these PTSD symptoms have been considered in establishing the 
current 50 percent rating.

In conclusion, the Board finds that the competent and lay 
evidence prior to April 6, 2007, show that the veteran's PTSD 
disability picture is more nearly approximated by the current 
50 percent evaluation.  Indeed, an August 2006 VA psychiatry 
outpatient treatment record noted that the veteran found a 
support group helpful, her mood was better, her depression 
had improved (with medication), and she was less irritable 
than before.  Further, a January 2007 VA mental health clinic 
record indicated the veteran had good eye contact, was 
pleasant, was alert and oriented, and had an appropriate 
affect and a good mood.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Based upon a VA examination, dated April 6, 2007, the Board 
finds that the veteran's service-connected PTSD worsened and 
that a staged 70 percent evaluation is warranted, effective 
the date of such VA examination.  Hart, 2007 WL 4098218, at 
*3.

Upon VA examination on April 6, 2007, the veteran denied 
suicidal or homicidal thoughts, ideations, plans or intent, 
but her history of a suicide attempt in 2005 was noted.  The 
examiner noted that the veteran complained of obsessional 
rituals.  It was noted the veteran reported that she washed 
her hands each day and bites and picks at her lips.  The 
examiner did not comment if such obsessional rituals 
interfere with routine activities.  The veteran reported two 
panic attacks per month that were quite severe and triggered 
by being around persons of the opposite sex.  The veteran 
also reported significant negative self-talk as a feature of 
her depressed mood.  The examiner noted an adequate ability 
to maintain personal hygiene and activities of daily living.  
In this regard, at the 2007 hearing, the veteran's roommate, 
W.M., testified that the veteran stays home all of the time 
and that he does her grocery shopping.  (Transcript "T." at 
6.)  The veteran indicated that she had difficulty adapting 
to stressful circumstances as she noted being too afraid to 
return for a job interview.  (See also T. at 3-4.)  The 
examination report also noted persistent avoidant behaviors 
and general emotional numbing with loss of interest in 
activities that she formerly enjoyed.  Socially, she has a 
good relationship with her adult daughter.  Otherwise, the 
veteran does not have any friends except for her roommate.  
The 2007 VA examiner opined that the typical severity of her 
PTSD symptoms was mild to severe, and that based on 
psychometric data, the symptoms were moderate-severe.  The 
examiner also stated that the veteran's PTSD symptoms require 
continuous medication and that her PTSD signs and symptoms 
result in deficiencies in most of the following areas:  work, 
school, family relations, judgment, thinking and mood.  The 
examination report stated that the veteran's PTSD symptoms 
have been chronic since the last examination without periods 
of remission.  It was also noted that she scored a 30 on the 
Beck Depression Inventory-II indicating moderate-severe 
depressive disorder.  The examiner noted that hypervigilance 
from her PTSD was keeping her from securing employment as she 
was too afraid to return for an interview.

The Board finds that the above evidence warrants a staged 
rating of 70 percent for PTSD, effective April 7, 2007, the 
date of the VA psychiatric examination, as that is when it is 
factually ascertainable from the evidence of record that her 
service-connected disability had worsened.  The Board finds 
that the VA psychiatric examination shows that the veteran's 
PTSD had been productive of moderate-severe industrial and 
social impairment.  Indeed, the 2007 VA examiner provided a 
GAF score of 50 and noted that the veteran was unable to 
secure employment due to PTSD symptoms, specifying that her 
hypervigilence from PTSD is keeping her from securing 
employment.

The Board recognizes that the veteran's PTSD symptomalogy has 
not demonstrated all the criteria for a 70 percent rating.  
However, as stated in 38 C.F.R. § 4.21, it is not expected 
that every single symptom within a set of diagnostic criteria 
be exhibited.  Indeed, the veteran had normal rate and flow 
of speech without irrelevant, illogical, or obscure speech 
patterns.  It was also noted that she was fully oriented to 
person, place and time.  Nevertheless, with resolution of any 
doubt in favor of the veteran, the Board finds the veteran's 
overall disability picture is more nearly approximated by a 
70 percent rating from the date of the April 2007 VA 
examination.  38 C.F.R. §§ 4.3 and 4.7.

To achieve the next-higher 100 percent rating under 
Diagnostic Code 9411, the evidence must show total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

The Board finds that the overall weight of the evidence fails 
to reveal occupational and social impairment of such severity 
as to allow for a finding that her disability picture is more 
analogous to the next-higher 100 percent rating under 
Diagnostic Code 9411.  Indeed, the veteran has managed to 
maintain a friendship with her roommate and a good 
relationship with her adult daughter.  Despite episodes of 
irritability, those episodes have generally not persisted.  
There was no impairment of thought process or communication 
upon VA examination in April 2007.  No delusions or 
hallucinations were reported and the veteran was oriented to 
person, place and time.  She had adequate ability to maintain 
personal hygiene.  While the appellant reported on VA 
examination in April 2007 that she was too hypervigilant and 
fearful to go to a job interview, her reported GAF score of 
50 is consistent with no more than serious impairment of 
social and occupational functioning.  In sum, the weight of 
the available evidence demonstrates that the veteran's 
service-connected PTSD has warranted a 70 percent rating, but 
no higher, from the date of the April 2007 VA examination.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  

Extraschedular consideration

Finally, the evidence does not reflect that the disability at 
issue causes marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Prior to April 6, 2007, an evaluation in excess of 50 percent 
for PTSD is denied.

From April 6, 2007, a staged rating of 70 percent for PTSD is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


